DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 17, 2020 and March 9, 2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, at line 3 recites "the first terminal" and "the second terminal." However, the location of the terminals is not clear. The specification discloses that the first electrode 144 is coupled to a first terminal 160 of a power supply circuit that transmits a signal to provide the electrical stimulus, and the second electrode 148 is coupled to a second terminal 162 to monitor a state of the sensor assembly 108 (para. 0058 of the publication).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0142953 to Carver et al. (hereinafter Carver).
Regarding independent claim 1, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising a circuit (Figs. 2 and 3, sensor 102), wherein the circuit is initially in a first impedance state (Fig. 3, excretion spot 116 forms an electrical bridge between the electrodes 114a and 114b, and thus the circuit changes from an open circuit configuration, i.e., first impedance state) that is configured to change to a second impedance state due to pest activity (the excretion spot forms a bridge and the circuit changes to a closed configuration, i.e., second impedance state), wherein the second 
Regarding claim 2, Carver discloses wherein the circuit comprises a first electrode having a first electrical potential (114a);
a second electrode (114b) that is not initially in contact with the first electrode (114b is not in contact with 114a, para. 0047), the second electrode used in combination with the first electrode to sense pest activity (both electrodes work together to sense the excretion spot).
Illustrated below is Fig. 2 of Carver marked and annotated for the applicants’ convenience.

    PNG
    media_image1.png
    684
    792
    media_image1.png
    Greyscale


Regarding claim 4, Carver discloses wherein the bait matrix at least partially surrounds the first and second electrodes (the substrate 112 at least partially surrounds the electrodes 114a and 114b).
Regarding claim 5, Carver discloses wherein one of a) material deposited by pests exploiting the bait matrix (Fig. 3, excretion spot 116) and b) moisture intrusion (Fig. 3, excretion spot 116) creates a measurable impedance between the first and second electrodes to cause the circuit to become a closed circuit (the excretion spot 116 creates a measurable impedance between the first and second electrodes 114a and 114b and the circuit becomes a closed circuit, para. 0048-0050).
Regarding claim 6, Carver discloses wherein a change in impedance between the first and second electrodes creates a measurable electrical characteristic that, when present, indicates exploitation of the bait matrix by pests (the deposit of excretion on the sensing element 114 creates an electrical characteristic indicating the presence of the pest species, para. 0047-0050).
Regarding claim 8, Carver discloses a non-conductive gap formed of an electrically insulating material and configured to (a gap exists between 114a and 114b formed by the substrate 112 and the substrate is made of cardboard, i.e., electrically insulating material, para. 0044): (i) provide a base to which the first and second electrodes are attached (the substrate 112 provides a based on which electrodes 114a and 114b are attached, para. 0044 and Fig. 2): 
Regarding claim 9, Carver discloses a control unit configured to create a first electrical signal in the first electrode via a first terminal and monitor the second electrode via a second terminal (Figs. 2-3, power source 104 and activity indicator 106, an electrical connection is formed between the electrodes 114a and 114b, allowing current to flow from the power source 104 to the alert indicator 106, para. 0049).
Regarding claim 10, Carver discloses wherein the control unit is further configured to: measure an electrical characteristic between the first electrode and the second electrode (the power source 104 and the activity monitor 106 measure an electrical characteristic between the first and second electrodes 114a and 114b, para. 0047-0050); and determine whether there is a presence of pests based on the measured electrical characteristic (the power source 104 and the activity monitor 106 determined whether there is a presence of pests based on the measured electrical characteristic, para. 0047-0050).
Regarding claim 12, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising a control unit that detects a change in impedance between two or more electrodes (at least Fig. 2, the activity sensor 102 detects a change in impedance between electrodes 114 and 114b, as well as the power source 104 and the activity indicator 106), wherein the control unit transmits one or more signal indicative of a change in potential across the two or more electrodes (the activity sensor 
Regarding claim 14, Carver discloses wherein the signal is transmitted to a central device (Figs. 2-4, the signal 110 is transmitted to monitoring station 118, para. 0051).
Regarding claim 15, Carver discloses wherein the signal is transmitted to a data collection service (Figs. 2-4, the signal 110 is transmitted to monitoring station 118, para. 0051).
Regarding claim 16, Carver discloses wherein the signal is transmitted to a cloud server (the signal 110 is transmitted to a communication network 114, i.e.., a cloud server).
Regarding claim 18, Carver discloses wherein the signal is transmitted directly to a pest management professional (the signal 110 is transmitted to the monitoring station 118 which is located at a pest control contractor premise, para. 0052).
Regarding claim 19, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising, 
at least one bait station (all of the components of the monitoring system 100 including substrate 112 which may comprise a material which is attractive to a target pest species, para. 0041), the at least one bait station comprising,
a circuit (Figs. 2 and 3, sensor 102), wherein the circuit is initially in a first impedance state that is configured to change to a second impedance state due to pest activity, wherein the second impedance state is lower than the first impedance state circuit (Fig. 3, excretion spot 116 forms an electrical bridge between the electrodes 114a and 114b, and thus the circuit changes from an open circuit configuration, i.e., first impedance state, to a closed circuit configuration, i.e., second impedance state, at least para. 0049-0050, since the second 
a control unit in communication with the circuit, wherein the control unit detects any change in impedance and generates a signal (the activity sensor 102 including the power source 104 and the activity indicator 106 transmit a signal indicating a change in potential across the electrodes 114a and 114b); and 
a central station configured to receive the signal from the at least one bait station (Figs. 2-4, the signal 110 is transmitted to monitoring station 118, para. 0051).
Regarding claim 20, Carver discloses wherein the at least bait station further includes a sensor assembly (the station 100 includes at least activity sensor 102 and activity indicator 106, para. 0035 and 0037).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of US2010/0043276 to Eger et al. (hereinafter Eger).
Regarding claim 11, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising:
a. one or more stations comprising one or more circuits (Figs 2-4, apparatus 100 and activity sensor 102), wherein the one or more circuits monitors impedance (Fig. 3, excretion spot 116 forms an electrical bridge between the electrodes 114a and 114b, and thus the circuit changes from an open circuit configuration to a closed circuit configuration, at least para. 0049-0050);
b. one or more control units in communication with the one or more circuits (the power source 104 and the activity indicator 106 are in communication with the activity sensor 102), wherein the one or more control units detect any change in impedance and generate a signal (the power source 104 and the activity indicator 106 detect a change in an impedance and generate a signal, para. 0047-0050);

d. one or more application platforms to receive the signal and interpret the change in impedance as indicative of a pest presence (the monitoring station 118 receive the signal via the receiver 120 and a user interface 122 is used to interpret the change in impedance, para. 0050-0052).
Carver fails to disclose that the stations are waterproof stations. The use of waterproof stations in pest monitoring devices is well known in the art and commonly used. For example, in the same field of endeavor, Eger discloses a container providing a water resistant barrier that surrounds a bait chamber (Fig. 14 and para. 0120). Therefore, Eger discloses a waterproof station.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Carver so that the stations are waterproof stations, as taught by Eger. This would have been done in order to form a seal bounds that surrounds a bait area, as taught by Eger at para. 0120.
Regarding claim 7, Carver fails to disclose a waterproof member positioned between the bait matrix and the first and second electrodes, the waterproof member configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Carver to include a waterproof member positioned between the bait matrix and the first and second electrodes, the waterproof member configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity, as taught by Eger.
This would have been done in order to form a seal that prevents moisture intrusion into the bait area, as taught by Eger at para. 0120 and thus preventing the station from incorrectly indicating pest activity.
Regarding claim 13, Carver fails to disclose a waterproof housing which holds the electrodes.
As noted above, the use of waterproof members or housings in the field of pest monitoring activity is well known and commonly used. For example, in the same field of endeavor, Eger discloses a container providing a water resistant barrier that surrounds a bait 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the pest activity apparatus of Carver to include a waterproof housing which holds the electrodes, as the one taught by Eger. This would have been done in order to form a seal that prevents moisture intrusion into the bait area, as taught by Eger at para. 0120.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carver.
Regarding claim 17, Carver fails to disclose wherein the signal is transmitted to a home monitoring system.
However, Carver discloses that the monitoring station 118 may be located at, for example, a pest control contractor premises. Thus, the transmission of the signal 110 to the monitoring station 118 may provide a means for relaying information regarding the status of the apparatus 100 to a pest control contractor who, responsive to the information received, can take steps to address a potential pest infestation as appropriate (para. 0052). That is. Carver teaches proving an alert to an individual regarding pest activity in order to take remedial action and thus suggests that such individual can be someone already in the premise and thus suggests transmitting the signal to a home monitoring system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Carver so that the signal is transmitted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858